Citation Nr: 1414939	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating (evaluation) for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1967 to May 1971.

These matters come before Board of Veterans' Appeals (BVA) on appeal from a December 2007 rating decision, which in pertinent part, continued a noncompensable rating for bilateral pes planus. 

In a February 2013 decision, the Board denied a compensable disability rating for bilateral pes planus.  The Veteran appealed the February 2012 Board decision denying a compensable disability rating for bilateral pes planus to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR), vacated the portion of the February 2013 Board decision that denied a compensable disability rating for bilateral pes planus, and remanded the claim to the Board for readjudication in accordance with the JMR.

Also, in the February 2013 decision, the Board remanded the claims for entitlement to service connection for a bilateral leg disability and service connection for a bilateral knee disability for further development.  As such, those issues are not before the Board at this time.

In evaluating this case, the Board has not only reviewed the physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As indicated in the February 2013 Board decision, it appears that the Veteran is attempting to reopen a previously denied claim for service connection for residuals of bilateral femur fractures (also claimed as fibula fractures).  Specifically, in January 2011 the Veteran submitted what he asserts are service treatments records of his left and right fibula fractures, stating that his claim was previously denied because the RO found "no record of such fractures in service".  This issue is therefore referred to the RO for appropriate action.



FINDING OF FACT

Throughout the period of this claim, the level of impairment of the Veteran's bilateral pes planus more closely approximated symptoms that were mild and relieved by built-up shoe or arch support; it is also manifested by pain on manipulation and use of the feet.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a 10 percent disability rating, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5276 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§  3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify 

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In April 2007 (prior to the adjudication on appeal), the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  Moreover, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. at 183; Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  The April 2007 letter complied with Dingess. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, including service treatment records and post-service treatment records, have been obtained.  The Veteran was afforded VA examinations in October 2007 and March 2010.  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim, and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  

Although the Veteran has indicated that there are outstanding VA treatment records, he has pointed out that they are related to the issues of leg or knee disabilities that the Board remanded in the February 2013 decision.  Thus, they are not pertinent to any issue being decided herein, and remand on this basis is not necessary.  

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. §  4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.   38 C.F.R. § 4.45.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-1998.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral pes planus.   

In this case, the RO has rated the pes planus under Diagnostic Code 5276, which pertains to flatfoot.  Under Diagnostic Code 5276, a noncompensable evaluation is warranted when symptoms are mild and relieved by built-up shoe or arch support.  A 10 percent rating, regardless of whether the condition is unilateral or bilateral, is warranted for impairment which is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board must also determine whether a higher rating is warranted under other diagnostic codes applicable to the foot.  Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  However, the Board notes that Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application in the instant case because there has been no objective findings of weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5284.

Historically, the Veteran was granted entitlement to service connection for bilateral pes planus in an October 2002 rating decision with a noncompensable evaluation from the date of service connection, July 19, 2002.  The Veteran filed the instant claim for an increased rating in February 2007.

The Veteran was afforded a VA examination in October 2007 in which he reported continued difficulty with pain along the bottom portion of both feet with standing and walking.  He noted using inserts in both shoes and occasionally wearing specialized shoes.  He was able to stand for 35 to 40 minutes before sitting; he was able to walk one mile before stopping; he complained of pain and weakness with both standing and walking.  He denied being prescribed bed rest or incapacitation over the prior 12 months.  Physical examination of the right foot showed no gross swelling, evidence of pes planus, no hallus valgus or bunions, tenderness noted over the in-step as well as the metatarsal heads; there was normal Achilles alignment with weight-bearing; no callus formation, hammertoe, or claw toe; no edema, erythema, or tissue loss; normal joint function; repetitive range of motion did not reveal any pain, fatigue, weakness, or lack of endurance.  The left foot showed no gross deformity or swelling; there was tenderness along the plantar surface of the foot and over the metarsal heads with evidence of pes planus; there was no hallus valgus or bunions noted; there was normal Achilles alignment with weight-bearing; no callus formation, hammertoe, or claw toe; no edema, erythema, or tissue loss; there was normal joint function; repetitive range of motion did not reveal any pain, fatigue, weakness, or lack of endurance.  The examiner noted that with regard to DeLuca provisions, additional limitation due to flare-ups could not be determined without resorting to mere speculation.

The Veteran stated in his November 2008 notice of disagreement (NOD) that he had significant problems walking and standing, especially when he placed weight on his feet.  He also noted that he used a cane for support.  In his September 2009 formal appeal, VA Form 9, he stated that had significant increase in foot pain over the prior six months; it created major problems with walking and adversely affected his daily routines and activities.

The Veteran was afforded a VA examination in March 2010 (after having excision of Morton neuroma of his left and right foot in November and December 2009) in which he reported prior trouble walking on his feet and especially having pain in the ball of his feet, worse in the morning.  He reported right foot pain, weakness, and fatigability.  He also reported that he wore corrective shoes and orthotic inserts which helped with the pain.  In regards to his left foot, the Veteran reported popping, that it hurt to walk, pain, weakness, and fatigability.  Physical examination showed gait mildly antalgic; no amputation or prosthesis; no atrophy, hypertrophy, or loss of tone.  The Veteran could toe walk and heel walk.  He was unable to heel-to-toe walk due to balance issues.  There was normal and bilaterally equal sensation to pinprick and light touch to the feet.  His right foot showed pes planus, tenderness all over the foot with some painful motion; no edema, weakness, or instability appreciated, and he could stand and ambulate.  There was no abnormal weightbearing or calluses; no Achilles tendon misalignment or other pain with manipulation other than noted.  

Physical examination of his left foot showed pes planus, painful motion and tenderness all over the foot; no edema, weakness, or instability.  He was unable to heel-to-toe walk; otherwise, he could stand and walk with an antalgic gait.  There was no evidence of abnormal weightbearing; no Achilles tendon misalignment or pain with manipulation other than as noted.  The examiner stated that there was no painful motion tenderness, spasms, edema, fatigue, lack of endurance, weakness, or incoordination or instability except as noted, and loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner also stated that there was no loss of function with repetitive use except as noted.  The examiner opined that the Veteran's Morton neuromas were not caused by, related to, or worsened beyond natural progression by his service-connected bilateral pes planus.

Again, under Diagnostic Code 5276 for pes planus, a noncompensable evaluation is warranted when symptoms are mild and relieved by built-up shoe or arch support.  A 10 percent rating, regardless of whether the condition is unilateral or bilateral, indicates it is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  

The medical evidence of record indicates that the Veteran has been able to manage his foot pain with the use of corrective shoes and orthotic inserts.  There were no findings of the pes planus being moderate with weight-bearing line over or medial to the great toe nor inward bowing of the tendon Achilles; however there was some pain on manipulation and use of the feet.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Therefore the Board finds that the Veteran's bilateral pes planus does not more nearly approximates the criteria set forth for a 10 percent rating under Diagnostic Code 5276.  

The Board acknowledges that the Veteran experiences pain, weakness, and fatigability in his feet caused by his bilateral pes planus, and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable rating.  The October 2007 examiner stated that repetitive range of motion did not reveal any pain, fatigue, weakness, or lack of endurance; in the March 2010 examination report, as stated above as contemplated under Diagnostic Code 5276, there was some painful motion; however, physical examination showed no weakness, or instability appreciated, and the Veteran could stand and ambulate.  

As noted above, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not applicable to this analysis.  Directly addressing the arguments made by the Parties of the October 2013 JMR, the medical evidence of record also does not show that the Veteran has a moderate foot injury or greater to warrant a compensable evaluation under Diagnostic Code 5284.  In fact, the evidence reveals the level of impairment of the Veteran's bilateral pes planus more closely approximates symptoms that are mild.

Further addressing the October 2013 JMR, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran's bilateral pes planus is manifested by pain upon manipulation.  Therefore, pursuant to Burton and 38 C.F.R. § 4.59, the Board finds that the Veteran is entitled to a 10 percent rating for the service-connected bilateral pes planus.

A disability rating in excess of 10 percent is not warranted, however, as the evidence does not demonstrate limitation of range of motion.  Specifically, the October 2007 examiner stated that repetitive range of motion did not reveal any pain, fatigue, weakness, or lack of endurance and there was normal joint function.  In the March 2010 examination report, there was some painful motion; however, physical examination showed no weakness, or instability appreciated, the Veteran could stand and ambulate, and there was no loss of function with repetitive use.  Such factors do not result in functional loss more nearly approximating limitation of motion of the feet.  See DeLuca, supra; Mitchell, supra.  As noted above, in Mitchell the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell, 25 Vet. App. at 32.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral foot disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  With respect to this issue, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  In short, the Board finds that a 10 percent evaluation, but no higher, is warranted for bilateral pes planus. 

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Comparing the manifestations of the Veteran's bilateral pes planus and the associated impairment shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, the evidence of record shows that the Veteran is currently employed.  Accordingly, no further discussion of this matter is necessary.


ORDER

A 10 percent disability rating, but no higher, for bilateral pes planus is granted.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


